[Cite as Disciplinary Counsel v. Johnson, 122 Ohio St.3d 293, 2009-Ohio-3501.]




                        DISCIPLINARY COUNSEL v. JOHNSON.
                      [Cite as Disciplinary Counsel v. Johnson,
                        122 Ohio St.3d 293, 2009-Ohio-3501.]
Attorneys — Misconduct — Conduct involving dishonesty — Engaging in conduct
        that prejudices the administration of justice — Neglecting a client’s legal
        matters — Conduct that adversely reflects on lawyer’s fitness to practice
        law — Failure to seek the lawful objectives of a client — License
        suspension.
      (No. 2009-0398 — Submitted April 8, 2009 — Decided July 23, 2009.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-040.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Lisa Lorraine Johnson, Attorney Registration No.
0075867 and registration address in Lewis Center, Ohio, was admitted to the
practice of law in Ohio in 2003.
        {¶ 2} The Board of Commissioners on Grievances and Discipline has
recommended that we suspend respondent’s license to practice for one year, but
stay six months of the suspension on probationary conditions, based on findings
that she lied to a client about having settled the client’s personal-injury action.
We accept the board’s findings that respondent committed this professional
misconduct and the recommendation for a one-year suspension, with six months
stayed and probation.          Because respondent has implied that depression
contributed to cause her misconduct, we add as a condition for her readmission
that she undergo a mental-health evaluation and produce a report to establish her
mental fitness to return to the competent, ethical, and professional practice of law.
                            SUPREME COURT OF OHIO




       {¶ 3} Relator, Disciplinary Counsel, charged respondent in a single-
count complaint with violating four Disciplinary Rules of the former Code of
Professional Responsibility. Respondent was served the complaint but did not
answer, and relator moved for default under Gov.Bar R. V(6)(F). A master
commissioner appointed by the board granted the motion, making findings of fact,
conclusions of law, and a recommendation for the one-year suspension and six-
month stay with probation.      The board adopted the master commissioner’s
findings of misconduct and recommendation.
                                   Misconduct
       {¶ 4} Lorene G. Dowell retained respondent in December 2004 to
recover damages for injuries Dowell sustained in a November 2004 automobile
accident. Dowell agreed to pay respondent 33 percent of any amount recovered on
her behalf. According to deposition testimony, respondent then began contacting
the tortfeasor’s insurance carrier to inquire about settling the claim. The insurer
was fairly uncooperative, and the case never settled.
       {¶ 5} Apart from having fruitless communications with the insurance
carrier, obtaining medical records, and towing away Dowell’s vehicle after the
accident, respondent did nothing on her client’s case. She nevertheless assured
Dowell when asked that the “legal matter was moving forward.” And in the
spring of 2006, respondent falsely told Dowell that the case was going to be
resolved, that she expected to receive money soon, and that Dowell would have
her money “by Mothers’ Day.” Respondent testified that she intended to pay
Dowell with funds of her own. She never did.
       {¶ 6} The two-year statute of limitations for Dowell’s action lapsed,
leaving Dowell with no remedy against the tortfeasor. Respondent afterward
refused to meet with Dowell and stopped communicating with her completely.
Although respondent had professional malpractice insurance, she did not report




                                       2
                               January Term, 2009




the potential claim to her carrier, and it is not evident from the record whether
Dowell ever pursued that relief.
        {¶ 7} Because respondent falsely advised that her client’s case was being
settled, the board found her in violation of DR l-102(A)(4) (a lawyer shall not
engage in conduct involving dishonesty, fraud, deceit, or misrepresentation), l-
102(A)(5) (a lawyer shall not engage in conduct that is prejudicial to the
administration of justice), 1-102(A)(6) (a lawyer shall not engage in any other
conduct that adversely reflects upon the lawyer’s fitness to practice law), and 6-
101(A)(3) (a lawyer shall not neglect an entrusted legal matter). We accept these
findings of misconduct.
                                     Sanction
        {¶ 8} Having found that respondent violated the cited duties to her client,
the board weighed the aggravating and mitigating factors of respondent’s case and
reviewed sanctions imposed in similar cases.
        {¶ 9} With regard to mitigation, we agree with the board’s findings that
respondent, who registered as inactive in November 2007 and has not practiced
since, had no prior disciplinary record. See Section 10(B)(2)(a) of the Rules and
Regulations Governing Procedure on Complaints and Hearings Before the Board
of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”).
Moreover, though the record does not contain evidence to establish the mitigating
effect of mental disability under BCGD Proc.Reg. 10(B)(2)(g), respondent
asserted that she has been deeply depressed because of the death of a close
relative.
        {¶ 10} The board relied on Toledo Bar Assn. v. Hickman, 107 Ohio St.3d
296, 2005-Ohio-6513, 839 N.E.2d 24; Disciplinary Counsel v. Keller, 110 Ohio
St.3d 240, 2006-Ohio-4354, 852 N.E.2d 1195; and Disciplinary Counsel v.
Stollings, 111 Ohio St.3d 155, 2006-Ohio-5345, 855 N.E.2d 479, as precedent for




                                       3
                             SUPREME COURT OF OHIO




recommending a one-year suspension with six months stayed on probationary
conditions, explaining:
       {¶ 11} “In Hickman, * * * Respondent voluntarily dismissed a personal
injury claim without the client’s knowledge and continued to represent that the
case was still pending. When the client died, Hickman failed to file a wrongful
death action before expiration of the statute [of limitations] and continued to
misrepresent to the beneficiaries of that wrongful death claim that he had filed the
case and that an expert had been retained to review the same. Hickman was
suspended for one year with six months stayed.
       {¶ 12} “In Keller, * * * Keller falsely advised the client that he had
received a $30,000.00 settlement offer which Keller intended to pay with his own
funds. The client refused the offer and obtained new counsel who learned that the
claim had not been filed. Keller was suspended for two years with eighteen (18)
months stayed.
       {¶ 13} “In Stollings, * * * the Respondent deceived the client regarding
the status of the case, leading the client to believe that the case had been settled,
despite the fact that it had been dismissed by the Court. Stollings was suspended
for six months.”
       {¶ 14} We also find these cases to be similar and accept the board’s
recommendation. Respondent is therefore suspended from the practice of law in
Ohio for one year; however, the last six months of the suspension are stayed on
the condition that respondent successfully complete a six-month probation in
accordance with Gov.Bar R. V(9). To be readmitted to practice, respondent must
also undergo a mental-health evaluation and produce a report to establish her
mental fitness to return to the competent, ethical, and professional practice of law.
If respondent violates the condition of the stay, the stay will be lifted, and
respondent will serve the one-year suspension.
       {¶ 15} Costs are taxed to respondent.




                                        4
                                January Term, 2009




                                                          Judgment accordingly.
       MOYER,     C.J.,   and    PFEIFER,   LUNDBERG    STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Stacy Solochek
Beckman, Assistant Disciplinary Counsel, for relator.
                           ______________________




                                       5